Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims:
Claims 31-56 are pending in this application.
Claims 1-30 are cancelled.
Claim 31-56 are new.

Formal Drawings
The formal drawings received on 10/22/2021 have been entered.

Information Disclosure Statement
The multiple information disclosure statement submitted 10/22/2021 has been considered.

Preliminary Amendment
The preliminary amendment and arguments submitted 10/22/2021 are acknowledged and entered.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 31-46 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-16 of U.S. Patent No. 11/159,599 (Application 14/879,183). 
Although the claims at issue are not identical, they are not patentably distinct from each other because the instant applications recites claims that are obvious variants of the recited claims of the reference patent.  Claim 31 of the instant application recites a process for  “monitoring a distributed transaction”, “receiving transaction trace data”, “transaction trace data includes an identifier for a thread executed by a process”, “transaction agent is instrumented in the process”, “identifying by a service sensor”, “a service used by the transaction to enter the process”, “receiving by the transaction agent service data”, “service data contains data identifying the service used by the transaction to enter the process”, “retrieving by the transaction agent process group information identifying a process group”, “and operating system information identifying an operating system information”, “sending by the transaction agent transaction trace, data, service data, process group information”, “creating an update…creating a topology entity”.  
The reference application provides for similar features and additionally provides for “combining by the transaction agent the transaction trace data and the service data…to form trace and topology correlation data” in claim 1.   The broadest reasonable interpretation of the limitation "combining to form trace and topology correlation data" in light of the reference application specification as it would be interpreted by one of ordinary skill in the art would lead to an understanding that combining received identification (e.g. OSid and PGid results in a created topology entity (see para. 120), the disclosure of creating a topology entity in the reference application is not a different embodiment but implied part of the step of combining the trace and topology correlation data.  Therefore, the “creating a topology entity” disclosed in the claims at issue would be an obvious variation to the “combining to forms trace and topology correlation data” disclosed in the reference application.  
Further, dependent claims 32-46 of the instant application overlap in scope with dependent claims 2-16 of the conflicting patent (e.g.  determine whether service request include a URL, determining by OS agent metadata, determining a vertical relationship, RMI service, determining a horizontal relationship, receiving a topology event). 
Due to the instant applications scope being broader and generic to the scope of the narrower reference application the reference application would anticipate the scope of the instant application. A later patent to the instant application would, necessarily, extend the right to exclude granted by the reference application.  Claims 47 -56 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 17 -26 of U.S. Patent No. 11/159,599 (Application 14/879,183). Although the claims at issue are not identical, they are not patentably distinct from each other because the reference application anticipates the scope of the instant application. 
  Claim 47 of the instant application recites a process for  “monitoring a distributed transaction”, “receiving transaction trace data”, “transaction trace data includes an identifier for a thread executed by a process”, “a service sensor instrumented in a method”, “a service used by the transaction to enter the process”, “service data contains data identifying the service used by the transaction to enter the process”, “OS agent determined information identifying a process group”, “identifying an operating system information”, “sends the transaction trace data, service data, process group over a node located remotely”.  The reference application provides for similar features in claim 17.
Further, dependent claims 48-56 of the instant application overlap in scope with dependent claims 18-26 of the conflicting patent (e.g.  determine whether service request include a URL, determining by OS agent metadata, determining a vertical relationship, RMI service, determining a horizontal relationship, receiving a topology event). 
Therefore, the rejection is provided to prevent the unjustified or improper timewise extension of the right to exclude granted by the conflicting patent.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. All references listed on 892 are related to topology creation.
US 10333820 – Wang, system for inferring dependencies between components.
US 20160283345 – Gounares, tracing origin for consolidating and comparing trace paths.
US 20150052441 – Degioanni, application topology mapping for hosted computing environments.
US 20140372630 – Bostick, service dependency determination.
US 20140136693 – Greifeneder, browser based measuring of end user performance.
US 20090172012 – Chellam, derive enterprise relationships for generating a topology.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMAD H SIDDIQI whose telephone number is (469)295-9126.  The examiner can normally be reached on M-F 9 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Bates can be reached on 571-272-3980.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KEVIN T BATES/Supervisory Patent Examiner, Art Unit 2458                                                                                                                                                                                                        
/Emad Siddiqi/Examiner, Art Unit 2458